Citation Nr: 0334909	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had service from December 1941 to May 1942, from 
June 1942 to January 1943 and from August 1945 to February 
1946.  He was a prisoner of war (POW) of the Japanese 
Government from June 1942 to January 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Manila, the Republic of the Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in March 1999.  The appellant was informed of the 
decision and of the right to appeal.  She did not appeal that 
decision.

2.  The evidence submitted since the March 1999 decision is 
cumulative.


CONCLUSION OF LAW

The RO's March 1999 decision denying service connection for 
the cause of the veteran's death is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the appellant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2003).  The record shows that VA has met 
its duties.  The appellant was notified of evidence and 
information needed to substantiate and complete her claim and 
who had what duties in numerous items of correspondence 
including the November 2001 VCAA letter to her.  That letter 
advised her of VA's duty to notify her about her claim, what 
VA's duty to assist her in obtaining evidence is, what the 
evidence must show to establish entitlement, what information 
or evidence was still needed from her, what she could do to 
help with her claim, when and where to send information, and 
what to do if she had questions or needed assistance.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service, VA, and private records have been obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a).  VA's duties have 
been fulfilled.

Analysis

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
and 3.304 (2003).  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2003).  It is considered the principal 
cause of death when it, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For it to be a contributory cause of death, it must be shown 
that it contributed substantially or materially to cause 
death.  38 C.F.R. § 3.312(c).  The above laws and regulations 
apply in determining whether the cause of death is 
service-connected.  38 U.S.C.A. § 1310(a) (West 2002).  

The veteran died in June 1988.  His death certificate 
indicates that the cause of his death was septicemia 
secondary to carbuncle.  At the time of his death, service 
connection was not in effect for any disabilities.

On service examination in September 1945, the veteran's skin 
was normal.  In a February 1946 Affidavit for Philippine Army 
Personnel, the veteran indicated that he had had no wounds or 
illnesses from December 1941 to date of return to military 
control.  

A January 1976 private medical record shows hypertrophic 
gastritis, bulbar deformity, ulcer, and hypertrophic 
arthritis of the lumbar spine.  

An August 1982 private medical record shows vesicular breath 
sounds, acid peptic disease, and hypertension.  

An April 1983 VA examination report did not report a history 
of a carbuncle and states that the veteran's skin when 
examined was normal in turgor and elasticity and that there 
were no active dermatoses.  

In March 1997, the appellant claimed that the cause of the 
veteran's death was due to service.  

An April 1997 private medical record states that the veteran 
was hospitalized in November 1985 for acute gastritis.

In October 1997, the RO denied service connection for the 
cause of the veteran's death.  The RO noted that the veteran 
died at his residence in June 1988 and that the death 
certificate showed the cause of death as septicemia secondary 
to carbuncle.  The RO denied service connection for the cause 
of the veteran's death since evidence failed to show that it 
was related to military service.  

In November 1997, the appellant applied to reopen because her 
husband had been suffering with peptic ulcer.  She stated 
that the reason the cause of the veteran's death appeared in 
the death certificate as septicemia is that the rural health 
doctor determined the causes of the veteran's death and he 
only asked the appellant.  In March 1998, the appellant 
stated that the veteran's septicemia was related to peptic 
ulcer disease.  

An April 1998 private medical record indicates that 
radiological examination of the veteran in December 1986 
showed pulmonary tuberculosis.

An April 1998 lay statement from F.C. and S.M. indicates that 
peptic ulcer disease, pulmonary tuberculosis, and 
hypertension caused the veteran's death.  

In March 1999, the RO noted that the cause of the veteran's 
death had been recorded as septicemia secondary to carbuncle.  
It indicated that the appellant and the lay affidavits which 
indicated that the cause of the veteran's death was peptic 
ulcer disease were not competent to opine as to what caused 
the veteran's death.  It denied service connection for the 
cause of the veteran's death.  The RO found that the 
veteran's death-causing conditions were not shown by the 
service medical records.

The RO's March 1999 rating decision denying service 
connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7105.  

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim. 38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  An application for review on appeal shall 
not be entertained unless in conformity with this chapter.  
38 U.S.C.A. § 7108 (West 2002).

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim. 38 C.F.R. 
§ 3.156.

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001. Id.

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146. 

In September 1999, the appellant stated that a rural health 
doctor had only asked the appellant the cause of the 
veteran's death and had not examined the veteran.

In December 1999, the appellant stated that the cause of the 
veteran's death was a complication of diseases the veteran 
suffered while imprisoned.  

In December 2000, the appellant stated that the veteran was 
suffering from service-connected illnesses which caused his 
untimely death.  

In May 2002, the appellant stated that when the veteran 
entered service, he was in good health, and that it was only 
after his discharge that he began suffering the illnesses.  

In November 2002, the appellant stated that the veteran was 
imprisoned and suffered many service-connected illnesses, 
which became worse and caused his death.

In this case, the additional evidence is not new and 
material.  38 C.F.R. § 3.156.

The appellant's September 1999 statement about the rural 
doctor who completed the veteran's death certificate is 
cumulative of her November 1997 statement.  

The appellant's December 1999, December 2000, and November 
2002 statements are cumulative of her March 1997 claim that 
the cause of the veteran's death was secondary to service.

Her May 2002 statement is cumulative of the September 1945 
service examination report, the February 1946 Affidavit for 
Philippine Army Personnel, and the April 1983 VA examination 
report showing no chronic skin diseases in service or 
continuing since service.

As new and material evidence has not been received, the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105.

The Board notes that the veteran was a prisoner of war, that 
there is evidence that he had peptic ulcer disease and 
hypertension during his lifetime, that there is a presumption 
of service connection for peptic ulcer disease when it is 
manifest in a former prisoner of war and for ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity, and that it appears that 
the appellant is continuing to assert that peptic ulcer 
disease and/or hypertension caused his death.  However, her 
current assertions are cumulative of her March 1997 claim and 
the April 1998 lay statement from F.C. and S.M., and, as was 
the case in March 1999, no competent evidence showing that 
peptic ulcer disease or ischemic heart disease caused or 
contributed substantially or materially to his death has been 
submitted.


ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



